Product prospectus supplement no. UBS-TAOS-1 To the Prospectus dated January 28, 2011 and the Prospectus Supplement dated January 28, 2011 Senior Global Medium-Term Notes, Series E Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-171806 Royal Bank of Canada Trigger Autocallable Optimization Securities Linked to a Common Stock · Royal Bank of Canada may offer and sell from time to time Trigger Autocallable Optimization Securities linked to the common equity securities of an issuer, including American depositary shares (“ADSs,” and when reference is made to an ADS, the term “issuer” refers to the issuer of the shares underlying the ADSs) (each, referred to as an “underlying stock”).We refer to these securities as the “securities.” · The prospectus dated January 28, 2011, the prospectus supplement dated January 28, 2011 and this product prospectus supplement describe the terms that will apply generally to the securities.A separate term sheet, free writing prospectus or pricing supplement, as the case may be, will describe terms that apply specifically to the securities, including any changes to the terms specified below.We refer to such term sheets, free writing prospectuses and pricing supplements generally as terms supplements.If the terms described in the relevant terms supplement are inconsistent with those described in this product prospectus supplement, the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. · The securities are senior unsecured obligations of Royal Bank of Canada. · The securities will be automatically called for the principal amount plus an amount based on the applicable Call Return Rate if the closing price of one share of the underlying stock on any Observation Date, as set forth in the applicable terms supplement, is equal to or greater than the Starting Price. If the securities are called, you will receive the Call Price for that Observation Date as set forth in the applicable terms supplement. You will receive a positive return on your securities only if the underlying stock closes at a price equal to or above the Starting Price on an Observation Date, including the final Observation Date. · If the securities have not been called, and the underlying stock closes below the applicable Trigger Price on the final Observation Date, you will lose 1% (or a fraction thereof) of the principal amount for every 1% (or a fraction thereof) decrease in the price per share of the underlying stock below the Starting Price. · Subject to the creditworthiness of Royal Bank of Canada, if you hold the securities to maturity, the securities are not called on the final Observation Date and the underlying stock is above or equal to the Trigger Price on the final Observation Date, we will pay you an amount in cash equal to the principal amount of your securities, No interest payments will be made on the securities. · For important information about U.S. federal tax consequences of an investment in the securities, see “Supplemental Discussion of U.S. Federal Income Tax Consequences” below. · The securities will be offered in minimum denominations that will be set forth in the relevant terms supplement. · Investing in the securities is not equivalent to investing in the underlying stock. · The securities will not be listed on any securities exchange. Your investment in the securities involves certain risks.The securities differ from ordinary debt securities in that the repayment of principal is not guaranteed. If the Ending Price is greater than or equal to the Trigger Price on any Observation Date, you will receive the applicable Call Price.However, if the Ending Price is below the Trigger Price on the final Observation Date, will pay you for each $10 in principal amount of the securities you own a cash payment that is less than your principal amount, if anything, resulting in a loss that is proportionate to the decline of the underlying stock from the Trade Date to the final Observation Date, resulting in a loss of some or all of your investment. Any payment on the securities, including any repayment of principal, is subject to our creditworthiness.See “Risk Factors” beginning on page PS-4 to read about investment risks relating to the securities. The price at which you purchase the securities includes hedging costs and profits that Royal Bank of Canada or its affiliates expect to incur or realize.These costs and profits will reduce the secondary market price, if any secondary market develops, for the securities.As a result, you will experience an immediate and substantial decline in the value of your securities on the applicable issue date. None of the Securities and Exchange Commission (the “SEC”), any state securities commission or any other regulatory body has approved or disapproved of the securities or passed upon the accuracy of this product prospectus supplement or the accompanying prospectus and prospectus supplement.Any representation to the contrary is a criminal offense. We may use this product prospectus supplement in the initial sale of a security.In addition, UBS Financial Services or one of our affiliates may use this product prospectus supplement in a market-making transaction in a security after its initial sale.Unless we or our agent informs the purchaser otherwise in the confirmation of sale, this product prospectus supplement is being used in a market-making transaction. The securities will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation or any other Canadian or U.S. governmental agency or instrumentality. UBS Financial Services, Inc.
